Citation Nr: 0501789	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  97-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
genitourinary disorder, including prostatitis and urethritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

3.  Entitlement to service connection for sexual dysfunction.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to November 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In August 1997, the veteran testified at a 
hearing at the RO.

As set forth in more detail below, a remand of this case is 
required.  This matter is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1958 rating decision, the RO denied service 
connection for genitourinary disorder, including prostatitis 
and urethritis, and a psychiatric disorder.  

2.  Although the veteran was notified of this decision and 
his appellate rights in a March 1958 letter, he did not 
appeal within the applicable time period.

3.  Evidence received since the last final rating decision in 
March 1958 includes clinical records showing current 
diagnoses of urological problems and a psychiatric disorder; 
this evidence, which has not previously been considered, 
bears directly and substantially on the specific matter under 
consideration regarding the issues of service connection for 
a genitourinary disorder and a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The March 1958 rating decision which denied service 
connection for a genitourinary disorder and a psychiatric 
disorder is final.  38 U.S.C.A. § 3305(b) (1957); Department 
of Veterans Affairs Regulation 1008 (1958).

2.  New and material evidence has been received to warrant 
reopening of the claims of service connection for a 
genitourinary disorder and a psychiatric disorder.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In November 2003 and April 
2004 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO 
also generally advised the veteran to submit or identify any 
additional evidence he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claims was dated in April 1997, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claims.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA 
medical records identified by the veteran.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
After a review of the record in this case, the Board finds no 
indication of any available, pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that outstanding Federal department 
or agency records exist that should be requested in 
connection with the claims adjudicated in this decision.  38 
U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Although the veteran has not been afforded a VA medical 
examination in connection with his claims, given the 
favorable action taken below, the Board finds that a VA 
medical examination is not required at this time with respect 
to the matters addressed in this decision.  See 38 C.F.R. § 
3.159(c)(4) (2004).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

The veteran's service medical records show that in January 
1955, he sought treatment after he awoke with his face 
feeling flushed.  He also requested a compassionate transfer 
to be closer to his father.  The impression was neurotic 
reaction.  

In February 1956, the veteran underwent an elective 
circumcision for treatment of congenital phimosis.  The 
following month, he sought treatment for burning on 
urination.  It was noted that the veteran was a "constant 
worrier and came to the dispensary 3 and 4 times a day."  It 
was further noted that he had recently been circumcised and 
that this was a source of constant worry for him, despite the 
fact that his recovery had been uneventful.  The provisional 
diagnosis was suspected prostatitis.  After further 
evaluation, it was determined that the veteran's prostate was 
normal and he was diagnosed as having nonspecific urethritis.  
In April and May 1956, he was seen for similar complaints.  

In July and August 1956, the veteran was hospitalized and 
treated for nonvenereal chronic urethritis due to 
staphylococcus aureus.  In August and September 1956, he was 
again hospitalized and treated for chronic prostatitis and 
nonvenereal urethritis due to a staphylococcus and 
streptococcus infection.  

In January 1957, the veteran sought treatment for an apparent 
recurrence of urethritis and was referred for a urology 
consultation.  In March 1957 at the urology clinic, it was 
noted that the veteran had chronic prostatitis which had 
defied all previous treatment.  He reported occasional pain 
on urination.  Urinalysis was negative.  The impression was 
mild congestion of the prostate with no evidence of 
infection.  In June 1957, the veteran sought treatment for 
persistent urethral itching.  Urinalysis was negative as was 
a cystoscopic examination.  

At his October 1957 service separation medical examination, 
the veteran reported that he had been worrying for the past 
year and a half, but had received no treatment.  He also 
complained of constant stinging on urination following a 
circumcision two years prior.  The examiner noted that the 
veteran had reported to sick call several times for this 
problem and had undergone evaluation at the urology clinic in 
June 1957, with negative results.  The examiner indicated 
that the veteran had no sequelae.  On clinical evaluation, 
the veteran's genitourinary system, anus and rectum, 
including the prostate, was normal.  Laboratory testing was 
negative.  

In December 1957, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
residuals of a circumcision, including burning and itching on 
urination, as well as constant worrying.  

In connection with his claim, the veteran was afforded a VA 
medical examination in February 1958, at which he indicated 
that he had undergone a circumcision in service and 
thereafter began to experience itching and stinging when 
urinating.  The veteran indicated that although his urethral 
discharge had disappeared, the itching and burning had 
persisted.  He indicated that he felt worried and nervous 
that the urethral discharge may recur.  Physical examination 
revealed a neat circumcision scar.  The prostate and 
genetalia were normal.  The diagnosis was no psychiatric or 
neurologic disease found.  

In a March 1958 rating decision, the RO denied service 
connection for a genitourinary condition, including 
prostatitis and urethritis, as well as a psychiatric 
condition, including nervousness and worry, on the basis that 
the recent VA medical examination had shown no evidence of a 
current genitourinary or psychiatric disease.  The veteran 
was duly notified of this decision, as well as his appellate 
rights, in a March 1958 letter but he did not appeal.  

In February 1997, the veteran submitted an application to 
reopen his claim of service connection for residuals of a 
circumcision, including prostate enlargement, mental 
problems, and frequent infections.  He also claimed 
entitlement to service connection for sexual dysfunction.  

In connection with his claim, the RO obtained VA clinical 
records, dated from January 1996 to March 1997.  In pertinent 
part, these records show that the veteran was treated for 
several disabilities, including depression and an adjustment 
disorder.  It was noted that the veteran was currently under 
stress due to his business, bankruptcy, as well as marital 
problems.  In February 1997, the veteran reported that he was 
having trouble maintaining an erection.  

In August 1997, the veteran testified at a hearing at the RO.  
He indicated that he underwent a circumcision in service and 
thereafter began to experience symptoms such as pain on 
urination.  He indicated that he underwent numerous painful 
procedures in service, which caused neurotic problems.  The 
veteran indicated that it was his belief that his problems 
were caused by the doctor's negligence in service.  He 
indicated that he was now undergoing treatment for an 
enlarged prostate and continued to experience problems with 
burning and itching on urination.  

In March 1998, the RO requested additional information from 
the veteran in connection with his claim, but the letter was 
returned as undeliverable.  The RO attempted to locate the 
veteran, but was unsuccessful.  Thereafter, in July 2003, the 
veteran again contacted the RO and asked that his claims be 
continued.  

The RO thereafter obtained additional VA clinical records, 
dated from February 1997 to April 2004.  In pertinent part, 
these records show notations of urological problems, 
including benign prostatic hypertrophy, prostatic 
hyperplasia, and erectile dysfunction.  The veteran also 
received psychiatric treatment during this period; records 
include diagnoses of bipolar disorder, depression, and an 
adjustment disorder.  It was noted that the veteran was under 
stress due to financial difficulties, as well as his spouse's 
illness and subsequent death.  

II.  Law and Regulations

As set forth above, the veteran's claim of service connection 
for a genitourinary disorder and a psychiatric disorder was 
previously denied in a final March 1958 rating decision.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2004).

The U.S. Court of Appeals for the Federal Circuit has 
emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

III.  Analysis

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final rating decision in March 1958.  This evidence includes 
VA clinical records showing current diagnoses of a urological 
disorder and a psychiatric disorder.  

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, the Board finds that this evidence is 
material.  As set forth above, the RO previously denied the 
veteran's claim in March 1958 on the basis that the post-
service medical evidence did not contain a current diagnosis 
of a genitourinary or psychiatric disorder.  Therefore, the 
Board finds that the evidence discussed above is new and 
material evidence sufficient to reopen the claim of service 
connection for a genitourinary disorder and a psychiatric 
disorder.  38 C.F.R. § 3.156(a) (2004).

Although the reopening requirements of 38 U.S.C.A. § 5108 
have been met, as set forth below, the Board has determined 
that additional development of the evidence is required prior 
to final consideration of this matter.


ORDER

New and material evidence having been received, the 
application to reopen the claims of service connection for a 
genitourinary disorder and a psychiatric disorder is granted.


REMAND

As noted, the veteran's service medical records contain 
notations of psychiatric symptoms, as well as a genitourinary 
disorder.  At his August 1997 hearing, he testified that such 
problems had continued.  VA clinical records document current 
diagnoses of a genitourinary disorder and a psychiatric 
disorder.  

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
This duty includes obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In 
this case, the veteran has not yet been afforded a VA medical 
examination in connection with his claims.  Given the 
evidence of record, the Board finds that an examination is 
necessary.

Accordingly, this case is remanded for the following actions:

1.  The veteran should be scheduled for a 
VA medical examination to determine the 
nature and etiology of his current 
genitourinary disorder and sexual 
dysfunction.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that any current 
genitourinary disorder or sexual 
dysfunction identified on examination is 
causally related to the veteran's active 
service or any incident therein.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and etiology of his current 
psychiatric disorder.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current psychiatric disorder identified 
on examination is causally related to the 
veteran's active service or any incident 
therein.

3.  Then the RO should review the claims, 
considering all the evidence of record.  
If the benefit sought on appeal remains 
denied, the veteran and any 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The case should then be returned to the Board, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


